IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1164
                               Filed October 10, 2018


IN THE INTEREST OF A.K.,
Minor Child,

B.K., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Kevin A. Parker,

District Associate Judge.



      The father of a child who was adjudicated in need of assistance appeals an

order granting the district court concurrent jurisdiction to proceed with a

guardianship action. AFFIRMED.




      Bryan J. Tingle of Tingle Law Office, Des Moines, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Penny B. Reimer of Cooper, Goedicke, Reimer & Reese, PC, West Des

Moines, guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       The father of a child who was adjudicated in need of assistance appeals an

order granting the district court concurrent jurisdiction to proceed with a

guardianship action.

       The relevant background facts and proceedings are as follows. The State

filed a petition to have a teenager adjudicated a child in need of assistance. The

petition was based on child-abuse assessments finding the child’s father physically

abused the teen and the mother used methamphetamine while caring for her. The

juvenile court granted the petition and initiated reunification services. The father

cooperated with services, and the child was reunited with the father.

       Almost immediately, the child informed the department of human services

that the father abused her again. The juvenile court granted the State’s application

to have the child transferred to shelter care.

       At the same time, the child’s adult half-sister filed a district court petition to

serve as guardian of the child.       The juvenile court granted the district court

concurrent jurisdiction to proceed with the guardianship matter, reasoning as

follows:

              [The child] is currently in shelter [care]. The parents do not
       appear to be a viable option at this time. [The child] is sixteen years
       of age and has a half-sibling willing to care for her. She resides in
       South Dakota . . . . Concurrent jurisdiction is in [the child’s] best
       interest, since the juvenile court has not found a permanent solution
       to assist [the child’s] placement.

       The child’s father contends the juvenile court “pawn[ed] off a difficult

situation to another court to make a determination that could directly affect the long
                                          3


term health and welfare of a child currently in the custody of [the Department of

Human Services].” We disagree.

       A juvenile court exercises exclusive jurisdiction over child-in-need-of-

assistance proceedings. Iowa Code § 232.61(1) (2017). The court may grant a

district court concurrent jurisdiction to address particular issues, including

guardianships. Id. § 232.2(3)(2). The court’s “discretion must be exercised in the

best interests of the child.” In re R.G., 450 N.W.2d 823, 825 (Iowa 1990).

       At a hearing on the concurrent-jurisdiction motion, the department

employee assigned to the case initially testified it was safe to return the child to

her father’s home. Later, she backtracked, stating participation in family therapy

would be a necessary precursor to reunification. She noted that the sixteen-year-

old child was not in favor of returning to her father’s home at that point and the

child’s therapist recommended against reunification. She expressed no opposition

to a grant of concurrent jurisdiction to proceed with the guardianship action and

testified that, if the guardianship petition did not advance, she would be asking to

move the child “to relative placement or foster care so [the child] doesn’t stay in

shelter.”

       At the conclusion of the hearing, the juvenile court attempted to quell the

father’s concerns that the grant of concurrent jurisdiction was simply an effort to

pass on a difficult decision. The court stated the department would continue its

involvement until an interstate compact study of the half-sister’s home could be

completed. The court further stated, “[E]ven if the guardianship is granted in

district court, that doesn’t mean this court isn’t going to remain as the decider of

where [the child] is going to live or what services she’ll receive.”
                                      4


      On our de novo review, we are convinced the juvenile court’s grant of

concurrent jurisdiction was appropriate.   The concurrent-jurisdiction order is

affirmed.

      AFFIRMED.